PER CURIAM.
We initially accepted review of the decision in Zeigler v. State, 922 So.2d 384 (Fla. 1st DCA 2006), based on alleged express and direct conflict with State v. Diaz, 850 So.2d 435 (Fla.2003), Moody v. State, 842 So.2d 754 (Fla.2003), and Fitzpatrick v. State, 900 So.2d 495 (Fla.2005). Upon further consideration, we conclude that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.